31 N.Y.2d 942 (1972)
Story House Corporation, Respondent,
v.
State of New York Job Development Authority, Appellant.
Court of Appeals of the State of New York.
Argued November 30, 1972.
Decided December 29, 1972.
Louis J. Lefkowitz, Attorney-General (Jeremiah Jochnowitz, Ruth Kessler Toch and Richard L. McHale of counsel), for appellant.
D. Steve Rahmas for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, with costs. Question certified answered in the negative. No opinion.